Citation Nr: 0432019	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C, cirrhosis 
of the liver, and cancer of the liver, claimed on a direct 
basis and as secondary to herbicide exposure, for purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
August 1969, to include service in the Republic of Vietnam 
during the Vietnam era.  He died in March 2000.  The 
appellant is his widow.

This matter arises from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board remanded the matter in May 2004 to undertake 
evidentiary development.  The case was returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
appellant's appeal.

2.  Prior to his death in April 2000, the veteran had a 
pending claim of service connection for hepatitis C, 
cirrhosis of the liver, and cancer of the liver.

3.  Hepatitis C, cirrhosis of the liver, and/or cancer of the 
liver was not manifested in service or within one year of 
service discharge, and no medical evidence has been presented 
of a nexus between the veteran's presumed exposure to Agent 
Orange in service and hepatitis C, cirrhosis of the liver, or 
cancer of the liver.




CONCLUSION OF LAW

The criteria to establish service connection for hepatitis C, 
cirrhosis of the liver, and cancer of the liver, for purposes 
of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in April 2003, the RO advised the appellant 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The appellant was advised that VA would 
make reasonable efforts to help her get the evidence 
necessary to substantiate her accrued benefits claim, but 
that she must provide enough information so that VA could 
request any relevant records.  The appellant was advised of 
the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The appellant was also asked to identify 
any additional information or evidence that she wanted VA to 
try and obtain.  

The December 2000 rating decision, November 2001 rating 
decision, April 2003 statement of the case (SOC), and June 
2004 supplemental statement of the case collectively notified 
the appellant of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claim for accrued benefits.  The April 2003 
SOC specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the appellant of her and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The Board notes there are strict limitations on type of 
evidence that can be submitted in accrued benefits claims.  
38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993) ("evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death).  Medical records from the 
Miami VA Medical Center (VAMC) have been associated with the 
claims folder.  The appellant has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  In this regard, the Board notes that there 
is evidence an autopsy was requested following the veteran's 
death.  The RO asked the appellant to submit a copy of the 
autopsy report as well as a certificate of death.  To date, 
the appellant has not responded.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to a 
living person, including the veteran's spouse. 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  For a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The appellant in this case is seeking service 
connection for hepatitis C, cirrhosis of the liver, and 
cancer of the liver based on the veteran's claim filed in 
November 1999.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service incurrence or aggravation of cirrhosis of the liver 
or a malignant tumor may be presumed if it is manifested to a 
degree of ten percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (a).

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for liver cancer.  The 
National Academy of Sciences, after reviewing pertinent 
studies, felt that there was inadequate or insufficient 
evidence of an association between exposure to herbicide 
agents and the subsequent development of liver cancer.  See 
Notice, 64 Fed. Reg. 59232 (1999).  

The Secretary of the Department of Veterans Affairs also 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore, the Board concludes that 
the veteran must be presumed to have been exposed to an 
herbicide agent during his Vietnam era service.  38 C.F.R. § 
3.307 (2004).

Service medical records do not contain any findings of 
complaints, treatment, or diagnosis of hepatitis C, cirrhosis 
of the liver, or cancer of the liver.  Pre-service medical 
records indicated that the veteran underwent an exploratory 
operation of his left kidney in October 1954.  He had 
suffered a renal contusion in a fight.  At his service 
discharge examination, the veteran was noted to have a scar 
on his lower left quadrant.  The veteran's abdomen and 
viscera were otherwise found to be normal.  

Medical records from the Miami VAMC have been reviewed and 
considered.  Dated between April 1997 and January 2000, those 
records document the veteran's treatment for multiple health 
problems including hepatitis C, cirrhosis of the liver, and 
cancer of the liver.  The record indicate that the veteran's 
hepatitis C infection was diagnosed in May 1996, and that the 
cirrhosis of his liver was etiologically related to his 
hepatitis infection as well as his long history of alcohol 
abuse.  An abdominal CT performed in April 1999 showed 
lesions in both the left and right lobes of the liver.  
Hepatocellular carcinoma was diagnosed in September 1999.  A 
January 2000 treatment note indicated that the veteran's 
liver cancer was inoperable, and that he was not a viable 
candidate for chemotherapy.  None of the records contained 
any findings relating the veteran's hepatitis C, cirrhosis of 
the liver, and/or cancer of the liver to his active service 
including exposure to Agent Orange.  Indeed, the report of a 
June 1998 Agent Orange examination did not attribute any of 
the veteran's health problems to his presumed exposure to 
herbicides.

An Expiration Summary from [redacted] Hospital shows that the 
veteran was admitted in March 2000.  He died two days later.  
The final diagnosis was hepatocellular carcinoma, second-
degree hepatitis C, and alcoholic cirrhosis diagnosed with 
liver biopsy.  There were again no findings relating the 
veteran's hepatitis C, cirrhosis of the liver, or liver 
cancer to his active service or exposure to herbicides (Agent 
Orange).

The record clearly establishes that the veteran was diagnosed 
as having hepatitis C, cirrhosis of the liver, and 
hepatocellular carcinoma.  None of these liver problems are 
included on the list of disabilities presumed to be caused by 
exposure to herbicides.  The appellant must therefore present 
medical evidence that establishes a nexus between the 
veteran's hepatitis C, cirrhosis of the liver, and/or 
hepatocellular carcinoma and his exposure to herbicides.  
Alternately, she must establish that a  hepatitis infection, 
cirrhosis, and/or liver cancer had its onset during the 
veteran's active service or was causally related thereto.

As noted above, service medical records are absent any 
findings of hepatitis C, cirrhosis of the liver, and/or 
hepatocellular carcinoma in service.  There is also no 
evidence of complaints, treatment, or diagnosis of hepatitis 
C and cirrhosis of the liver until 1996.  The veteran's 
hepatocellular carcinoma was not diagnosed until 1999, which 
was approximately 30 years post-service discharge.  The 
medical evidence of record discusses the status of the 
veteran's multiple liver problems.  None of the records 
contain any findings relating the veteran's hepatitis C, 
liver cirrhosis, and/or liver cancer to his active service or 
his exposure to herbicides (Agent Orange).  In fact, there is 
a strong indication that the cirrhosis of the veteran's liver 
was caused at least in part by alcoholism.

While the appellant contends that the veteran's hepatitis C, 
cirrhosis of the liver, and liver cancer are the result of 
exposure to herbicides during his Vietnam service, the 
appellant's lay testimony alone is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
accrued benefits claim and that, therefore, the provisions of 
§ 5107(b) are not applicable.  


ORDER

Entitlement to service connection for hepatitis C, cirrhosis 
of the liver, and cancer of the liver, claimed on a direct 
basis and as secondary to herbicide exposure, for purposes of 
accrued benefits, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



